ELECTRONIC RECORD

                                                                                          if?**
           02-14-00068-CR                                          AGGRAVATED ROBBERY


           02-14-00069-CR                                        AGGRAVATED ASSAULT


COA #      02-14-00070-CR                        OFFENSE:        ATT. AGG. KIDNAPPING


STYLE:     jones, rory                           COUNTY:           Denton


COA DISPOSITION:      AFFIRM                     TRIAL COURT:      211th District Court


                                                                   F-2014-0079-C, F-2014-0080-C & F-
DATE: 11/20/14                   Publish:NO      TC CASE #:        2014-0081-C




                          IN THE COURT OF CRIMINAL APPEALS                                       +—m *m*

STYLE:   JONES, RORY v.                               CCA#:
                                                                   hjwh
   PKo        se                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:               3-lHlZOtS                         SIGNED:                             PC:

JUDGE:             "TAA. Ux/Lt^y—,                    PUBLISH:                            DNP:




                                                   PRO        SE                          MOTION FOR

                                                   REHEARING IN CCA IS        cA ntzd
                                                   JUDGE:       F^          /)/>- '?)/r -zo/f

                                                                               ELECTRONIC RECORD
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS             °
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/16/2015                      Bgl \/CVi 25H          COA No. 02-14-00070-CR
JONES, RORY                Tr. eferN6t[E?2014-008?l-C             PD-1678-14
Pursuant to Rule 69.4(a) T.R.A.P^tne>ecofd]js<Teturned to the court of appeals.
                                     ^^^•^                                Abel Acosta, Clerk
                             2ND COURT OF APPEALS CLERK
                             DEBRASPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *